        Case 1:16-cv-11205-PBS Document 189 Filed 10/16/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                              )
MARCOS DaSILVA and MATTEUS                    )
FERREIRA, on behalf of themselves             )
and all others similarly situated,            )
                                              )
Plaintiffs,                                   )       Case No. 16-cv-11205-PBS
                                              )
v.                                            )
                                              )
BORDER TRANSFER OF MA, INC.                   )
and PATRICK MCCLUSKEY,                        )
                                              )
Defendants.                                   )


     ORDER OF APPROVAL OF CLASS ACTION SETTLEMENT AND DISMISSAL OF
                                 CASE

        Having considered the parties' proposed class action settlement in this case and

determined that it is fair, reasonable, and adequate, the Court hereby grants final approval of the

class action settlement pursuant to Rule 23(e) of the Federal Rules of Civil Procedure. The Court

further orders the following:

        I.     The settlement funds to be distributed as set forth in Plaintiffs' Motion for Final

Approval of Class Action Settlement; and

        2.     This case is dismissed with prejudice, with all parties waiving all rights of appeal

and bearing their own costs.

ENTERED this �day of October, 2019




                                       (��2��CL�
                                              Hon. Chief Judge Patti 8. Saris
